                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


STEFANIE D. HUNTER,
NATHAN A. LIEDL,
ESTATE OF JAXON HUNTER,

                       Plaintiffs,                          CASE NO. 20-CV-61

v.

CHIPPEWA COUNTY DEPARTMENT OF
HUMAN SERVICES, TIM EASKER,
SERENA SCHULTZ, and
MATTHEW C. ANDERSON

                       Defendants.


   CHIPPEWA COUNTY DEPARTMENT OF HUMAN SERVICES, TIM EASKER,
 SERENA SCHULTZ, AND MATTHEW C. ANDERSON’S NOTICE OF MOTION AND
                            MOTION


To:    Jay E. Heit
       Herrick & Hart, S.C.
       116 West Grand Avenue
       P.O. Box 167
       Eau Claire, WI 54702-0167

       PLEASE TAKE NOTICE that Chippewa County Department of Human Services, Tim

Easker, Serena Schultz, and Matthew C. Anderson, by their attorneys, MUNICIPAL LAW &

LITIGATION GROUP, S.C., hereby move the Court, pursuant to Fed. R. Civ. P. 56, for an Order

granting their Motion for Summary Judgment and dismissing the Plaintiffs’ Complaint on its

merits and with prejudice.

       This Motion is based upon the pleadings and proceedings herein, the attached Brief in

Support, and the Affidavits of Samantha Schmid, Tim Easker, Matthew Anderson, and Ashley

Brott. Through this motion, the Defendants also seek their costs and fees.
Dated this 9th day of April, 2021.

                                     MUNICIPAL LAW & LITIGATION
                                     GROUP, S.C.

                                     Attorneys for Defendants, Chippewa County
                                     Department of Human Services, Tim Easker, Serena
                                     Schultz and Matthew C. Anderson


                                     By:   /s/ Samantha R. Schmid
                                           REMZY D. BITAR
                                           State Bar No: 1038340
                                           SAMANTHA R. SCHMID
                                           State Bar No. 1096315

                                           730 N. Grand Avenue
                                           Waukesha, WI 53186
                                           O: (262) 548-1340
                                           F: (262) 548-9211
                                           E:     rbitar@ammr.net
                                                  sschmid@ammr.net
